 



EXHIBIT 10.5
StarTek, Inc.
2008 Equity Incentive Plan
Restricted Stock Award Agreement
(Employee)

     
Name of Participant:
   
 
   
Number of Shares Covered:
  Date of Grant:
 
   
Vesting Schedule (Cumulative):
   
 
   
Date(s) of Vesting
  Number of Shares Which Become Vested
 
   

This is a Restricted Stock Award Agreement (the “Agreement”), effective as of
the Date of Grant specified above, between StarTek, Inc., a Delaware corporation
(the “Company”), and you, the Participant identified above.
Background*
A. The Company maintains the StarTek, Inc. 2008 Equity Incentive Plan (the
“Plan”).
B. Under the Plan, the Committee appointed by the Board administers the Plan and
has the authority to determine the Awards to be granted under the Plan.
C. The Committee has determined that you are eligible to receive a Restricted
Stock Award under the Plan.
D. The Company hereby grants such an award to you subject to the following terms
and conditions:
 

      *  
Any capitalized term used in this Agreement shall have the meaning set forth in
this Agreement (including in the table at the beginning of this Agreement) or,
if not defined in this Agreement, set forth in the Plan as it currently exists
or as it is amended in the future.

 

 



--------------------------------------------------------------------------------



 



Terms and Conditions
1. Grant of Restricted Stock.
(a) You are granted the number of Shares of Restricted Stock specified in the
table at the beginning of this Agreement (the “Award”). Unless and until these
Shares vest as provided in Section 2 below, they are subject to the restrictions
provided for in this Agreement and are referred to as “Restricted Shares.”
(b) The Restricted Shares will either be evidenced by a book entry made in the
records of the Company’s transfer agent in your name, or by a certificate issued
in your name. Each book entry or stock certificate evidencing any Restricted
Shares may contain such notifications or legends and stock transfer instructions
or limitations as provided herein or as may be determined or authorized by the
Company in its sole discretion. If a certificate evidencing any Restricted
Shares is issued, the Company shall retain custody of such certificate until
such Shares vest. While any certificate representing Restricted Shares is held
by the Company, you agree to deliver to the Company a stock power duly executed
in blank relating to such certificate if requested by the Company.
2. Vesting of Award.
(a) Scheduled Vesting. If you have continuously provided Service to the Company
or an Affiliate from the Date of Grant, then the Restricted Shares will vest in
the numbers and on the dates specified in the Vesting Schedule contained in the
table at the beginning of this Agreement. This Award will also vest on an
accelerated basis (notwithstanding the Vesting Schedule) as and to the extent
described in Sections 2(b) and 2(c) of this Agreement.
(b) Change in Control. If a Change in Control shall occur at a time when you
have continuously provided Service to the Company or an Affiliate since the Date
of Grant, then this Award shall immediately vest with respect to 50% of the
Restricted Shares as to which such Award was not yet vested immediately prior to
the Change in Control. The number of Restricted Shares scheduled to vest on each
date specified in the Vesting Schedule after the date of the Change in Control
will be correspondingly reduced by 50%.
(c) Termination After Change in Control. If, in connection with a Change in
Control, this Award is either (i) continued in effect by the Company, or
(ii) assumed or replaced by the surviving or successor corporation or its
Parent, and if within two years after the Change in Control you experience an
involuntary termination of Service for reasons other than Cause, then this Award
shall immediately vest in full.
3. Effect of Vesting. Upon the vesting of any Restricted Shares, all contractual
restrictions on such vested Shares as specified in this Agreement will lapse and
such vested Shares will no longer be subject to forfeiture as provided in
Section 5 below. Upon vesting, the Company will either deliver to you a stock
certificate evidencing the number of Shares that have vested that is free of any
applicable restrictive legend, remove any applicable restrictive notation or
legend associated with any book-entry registration of such vested Shares in your
name with the Company’s transfer agent, or electronically deliver such vested
Shares to a brokerage account designated by you. Any such action by the Company
shall be conditioned upon compliance with applicable legal requirements as
contemplated by Section 22(c) of the Plan, and satisfaction of any applicable
withholding taxes as contemplated by Section 16 of the Plan and Section 12 of
this Agreement.

 

2



--------------------------------------------------------------------------------



 



4. Applicable Restrictions. The Restricted Shares may not be transferred, sold,
assigned, pledged, alienated, attached or otherwise encumbered (collectively, a
“Transfer”) prior to the time they vest in accordance with this Agreement,
except for a transfer by will or the laws of descent and distribution in the
event of your death. Any prohibited Transfer will be void and unenforceable
against the Company. No attempted Transfer of any Restricted Shares that is
prohibited hereunder, whether voluntary or involuntary, shall vest the purported
transferee with any interest or right in or with respect to such Shares.
5. Forfeiture of Shares. If any of the Restricted Shares become the subject of
an attempted Transfer, or your Service with the Company and its Affiliates
terminates for any reason other than as provided in Section 2(c) above, this
Award will immediately terminate and all Restricted Shares will be forfeited to
the Company.
6. Actions in Connection With a Forfeiture of Shares. The Company will be
authorized to cancel any and all certificates representing Restricted Shares so
forfeited or, if the Restricted Shares are evidenced by a book-entry made in the
records of the Company’s transfer agent, to cause such book-entry to be adjusted
to reflect the number of Restricted Shares so forfeited.
7. Restrictive Legend. Any book entry or certificate representing Restricted
Shares shall contain a notation or bear the following legend:
“THE SHARES REPRESENTED BY THIS [BOOK-ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”
You agree that in order to ensure compliance with the restrictions referred to
in this Agreement, the Company may issue appropriate “stop transfer”
instructions to its transfer agent.
8. Rights as a Stockholder. As of the Date of Grant, you shall have all of the
rights of a stockholder of the Company with respect to the Restricted Shares
(including voting rights and the right to receive dividends and other
distributions), except as otherwise specifically provided in this Agreement.
9. Adjustments for Changes in Capitalization. This Restricted Stock Award shall
be subject to adjustments for changes in the Company’s capitalization as
provided in Section 18 of the Plan.
10. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon you and the Company. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 

3



--------------------------------------------------------------------------------



 



11. Discontinuance of Service. Neither this Agreement nor the Award shall confer
on you any right with respect to continued Service with the Company or any of
its Affiliates, nor interfere in any way with the right of the Company or any
Affiliate to terminate such Service. Nothing in this Agreement shall be
construed as creating an employment contract for any specified term between you
and the Company or any Affiliate.
12. Tax Consequences and Withholding. You may file a written election with the
Internal Revenue Service, within 30 days of the Date of Grant, electing pursuant
to Section 83(b) of the Code to be taxed currently on the Fair Market Value of
the Restricted Shares as of the Date of Grant. You acknowledge that it is your
sole responsibility to timely file an election under Section 83(b) of the Code.
If you make such election, you shall promptly provide the Company a copy and pay
to the Company an amount equal to any required withholding taxes in connection
with such election. If you do not make an election to be taxed currently under
Section 83(b), then at the time the Restricted Shares vest, you will be
obligated to recognize ordinary income in an amount equal to the Fair Market
Value as of the date of vesting of the Restricted Shares then vesting. You shall
pay to the Company any required withholding taxes in connection with such
vesting. The Committee may, in its discretion, permit you to satisfy any
withholding tax obligation hereunder by delivering to the Company unencumbered
Shares (including Shares then vesting) having an aggregate Fair Market Value as
of the date of vesting (or the Date of Grant, if a Section 83(b) election was
made) equal to the amount of any applicable withholding taxes.
13. Award Subject to Plan. The Award evidenced by this Agreement is granted
pursuant to the Plan, the terms of which are hereby made a part of this
Agreement. This Agreement shall in all respects be interpreted in accordance
with the terms of the Plan. If any terms of this Agreement conflict with the
terms of the Plan, the terms of the Plan shall control, except as the Plan
specifically provides otherwise.
14. Binding Effect. This Agreement shall be binding in all respects on your
heirs, representatives, successors and assigns.
15. Choice of Law. This Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).

 

4



--------------------------------------------------------------------------------



 



You and the Company have executed this Agreement as of the  _____  day of
 _____  , 20_.

              PARTICIPANT
 
             
 
            STARTEK, INC.
 
       
 
  By    
 
       
 
  Its    
 
       

 

5